Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 2/22/22 has been entered. Claims 1-3 and 5-20 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/21/21. 

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive.
Applicant asserts that using Allmand to teach burners housed in each heater compartment is not the same as “a housing” comprising “a first compartment housing the first burner and a second compartment housing a second burner”.
Examiner asserts that the housing is presented in Allmand and Mutchler. The heaters are contained in the housings, the burners are contained in the heaters which are a compartment. Applicant has not claimed compartments as narrowly as the arguments suggest. Compartment is a broad term and has been interpreted broadly. 
Applicant asserts that claim 18 recites features analogous to claim 1. 
Examiner asserts that claim 18 is more broadly claimed. Claim 18 recites “each additional modular compartment configured to selectively receive at least one of the one or more burners”. The claim does not require multiple burners and only requires a container configured to selectively receive at least one or more burner which the compartments of Mutchler are configured to do as dependent on the size of the burner they can receive a burner at least for storage.
With regards to claims 8-11 and 13-17, these include newly introduced limitations and have been addressed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4691687 to Mutchler (Mutchler).
Regarding claim 13, Mutchler teaches wherein a fluid containment system comprising a plurality of compartments, each compartment comprising a plurality of sidewalls; wherein each compartment is configured to house at least one of a burner, a fuel tank, and a generator (compartments, 9, 11, and 12 are configured to house a burner fuel tank and a generator); and wherein at least one of the plurality of sidewalls of each compartment includes an opening configured to allow liquid to flow between the plurality of compartments to reduce spillage when the portable industrial heater assembly is parked on an angled surface (compartments 9, 12, and/or 11 have holes that move fluid inbetween through tubes 31 and 32).
Regarding claim 18, Mutchler teaches a housing comprising a modular compartment (2, Figure 1); one or more burners configured to heat air passing through the housing (23, Figure 1); wherein the housing further comprises one or more additional modular compartments (9, 11, and/or 12, Figure 1. As long as the final product is taught the claim is taught), each additional modular compartment configured to selectively receive at least one of the one or more burners (at least 12 can and the others can as well).
Regarding claim 19, Mutchler teaches a generator configured to selectively provide power to the one or more burners (Col. 2 lines 38-51 disclose structure that is a generator such as a gasoline or diesel engine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-7, 12, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutchler in view of Allmand Parts Catalog Maxi-heat MH1000 to Allmand (Allmand).
Regarding claim 1, Mutchler teaches a housing (2, Figure 1) comprising an air inlet (37, Figure 1) and an air outlet (26, Figure 1); one or more burners housed within the housing and configured to heat air passing through the housing from the air inlet to the air outlet (23, Figure 1); and a generator selectively providing power to the one or more burners (Col. 2 lines 38-51 disclose structure that is a generator such as a gasoline or diesel engine); wherein the air inlet and the air outlet are positioned on a same side of the housing (shown in Figure 1).
Mutchler is silent on wherein the one or more burners comprise a first burner and a second burner and the housing further comprises a first compartment to house the first burner and a second compartment to house the second burner. 
Allmand teaches where wherein the one or more burners comprise a first burner and a second burner and the housing further comprises a first compartment to house the first burner and a second compartment to house the second burner (2 are both heaters which both comprise burners that are housed in each heater compartment, Page 8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand to provide wherein the one or more burners comprise a first burner and a second burner and the housing further comprises a first compartment to house the first burner and a second compartment to house the second burner. Doing so would provide the fuel that the device of Mutchler uses and would allow the device to have a larger capacity.
Regarding claim 2, Mutchler is silent on wherein the housing further comprises a fuel tank for each of the one or more burners and the generator.
Allmand teaches wherein the housing further comprises a fuel tank for each of the one or more burners and the generator (Page 26-28 shows a fuel tank support kit and tanks, 2 and 3 which are fuel tanks). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand to provide wherein the housing further comprises a fuel tank for each of the one or more burners and the generator. Doing so would provide the fuel that the device of Mutchler uses and would allow the device to be used in remote locations.
Regarding claim 3, Mutchler is silent on wherein the air inlet is a first air inlet and the housing further comprises a second air inlet; wherein the one or more burners comprise a first burner and a second burner, the first air inlet providing air for the first burner and the second air inlet providing air for the second burner.
Allmand teaches wherein the air inlet is a first air inlet and the housing further comprises a second air inlet; wherein the one or more burners comprise a first burner and a second burner, the first air inlet providing air for the first burner and the second air inlet providing air for the second burner (2 are heaters which both comprise burners, Page 8 are both heaters that have individual inlets to them). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand to provide wherein the air inlet is a first air inlet and the housing further comprises a second air inlet; wherein the one or more burners comprise a first burner and a second burner, the first air inlet providing air for the first burner and the second air inlet providing air for the second burner. Doing so would provide the fuel that the device of Mutchler uses and would allow the device to have a larger capacity.
Regarding claim 5, Mutchler teaches wherein the housing further comprises a third compartment to house the generator (9, Figure 1).
Regarding claim 6, Mutchler is silent on wherein a first fuel tank housed in the first compartment and providing fuel to the first burner, a second fuel tank housed in the second compartment and providing fuel to the second burner, and a third fuel tank housed in the third compartment and providing fuel to the generator.
Allmand teaches three fuel tanks (Pages 26-28 shows a fuel tank support kit and tanks, 2 and 3 which are fuel tanks). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand to provide wherein the housing further comprises three fuel tanks. Doing so would provide the fuel that the device of Mutchler uses and would allow the device to be used in remote locations.
Regarding claim 7, Mutchler is silent on a controller communicably and operatively coupled to the generator to control operation of the generator.
Allmand teaches a controller communicably and operatively coupled to the generator to control operation of the generator (Pages 16, 17, 22, 23, 30, 31, 44-46, 56, and 57 disclose control devices which at least turn the generator on and off and at least one of which is part of the generator assembly per Page 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand to provide a controller communicably and operatively coupled to the generator to control operation of the generator. Doing so would allow the generator to be controlled and be a common component in a heater/generator operation.
Regarding claim 12, Mutchler teaches wherein a size of the housing is configured to be modified based on a number of burners positioned in the housing (the housing can be modified based on the number of burners such as extending the walls).
Regarding claim 14, Mutchler is silent on comprising one or more fuel tanks, wherein the fluid containment system is configured to provide fluid containment of 150% of a combined volume of the one or more fuel tanks.
Allmand teaches comprising one or more fuel tanks, wherein the fluid containment system is configured to provide fluid containment of 150% of a combined volume of the one or more fuel tanks (Page 26-28 shows a fuel tank support kit and tanks, 2 and 3 which are fuel tanks for each burner and generator and shows at least 150% containment in the device). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand to provide comprising one or more fuel tanks, wherein the fluid containment system is configured to provide fluid containment of 150% of a combined volume of the one or more fuel tanks. Doing so would provide the fuel that the device of Mutchler uses and would allow the device to be used in remote locations and assist in preventing leaks and would be a normal features of a device that has a fuel tank and other equipment with the fuel tank.
Regarding claim 15, Mutchler teaches a storage compartment configured to house a duct (9, 12, and/or 11 can house a duct). 
Mutcher is silent on the storage compartment comprising a front storage door and a front wall; wherein the front storage door and the front storage wall are configured to selectively open and allow access to the inside of the storage compartment.
Allmand teaches wherein the storage compartment comprising a front storage door and a front wall; wherein the front storage door and the front storage wall are configured to selectively open and allow access to the inside of the storage compartment (Pages 8-10 and 58-62 disclose side and rear doors). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand to provide wherein the housing comprises the storage compartment comprising a front storage door and a front wall; wherein the front storage door and the front storage wall are configured to selectively open and allow access to the inside of the storage compartment. Doing so would provide access to the interior of the device and allow for repairs to be made and items to be stored.
Regarding claim 16, Mutchler is silent on wherein a controller communicably and operatively coupled to the generator to control operation of the generator.
Allmand teaches a controller communicably and operatively coupled to the generator to control operation of the generator (Pages 16, 17, 22, 23, 30, 31, 44-46, 56, and 57 disclose control devices which at least turn the generator on and off and at least one of which is part of the generator assembly per Page 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand to provide a controller communicably and operatively coupled to the generator to control operation of the generator. Doing so would allow the generator to be controlled and be a common component in a heater/generator operation.
Regarding claim 20, Mutchler is silent on a fuel tank for each of the one or more burners and the generator.
Allmand teaches a fuel tank for each of the one or more burners and the generator (Page 26-28 shows a fuel tank support kit and tanks, 2 and 3 which are fuel tanks for each burner and generator). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand to provide a fuel tank for each of the one or more burners and the generator. Doing so would provide the fuel that the device of Mutchler uses and would allow the device to be used in remote locations.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutchler in view of Allmand and KR1020070103103 to Kim (Kim)
Regarding claim 11, Mutchler teaches storage area configured to hold at least one duct (9, 11, and/or 12, Figure 1).
Mutchler is silent on wherein the housing comprises one or more storage doors providing access to storage compartments, wherein a first storage door and a first duct are configured to rotate about a first hinge to open the storage door and provide access to the first duct.
Kim teaches wherein the housing comprises one or more storage doors providing access to storage compartments, wherein a first storage door and a first duct are configured to rotate about a first hinge to open the storage door and provide access to the first duct (Doors 12, Figures 2-6 with ducting starting at 14). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Kim to provide wherein the housing comprises one or more storage doors providing access to storage compartments, wherein a first storage door and a first duct are configured to rotate about a first hinge to open the storage door and provide access to the first duct. Doing so would allow the interior of the device to be accessed for maintenance, minimize the number of parts, and allow the ducting to be cleaned without removing the ductwork.

Claim 8-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutchler in view of Allmand and Allmand Maxi-heat series model MH500IQ Mobile Heater Operators Manual (Allmand500).
Regarding claim 8, Mutchler is silent on a user interface positioned on an outside of the housing, the user interface configured to receive inputs from an operator and in response, control operation of the generator and the one or more burners, and wherein based on an input from the operator to operate a first burner, the controller commands the generator to provide power to the first burner.
Allmand500teaches a user interface positioned on an outside of the housing, the user interface configured to receive inputs from an operator and in response, control operation of the generator and the one or more burners, and wherein based on an input from the operator to operate a first burner, the controller commands the generator to provide power to the first burner (Page 25). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand500 to provide a user interface positioned on an outside of the housing, the user interface configured to receive inputs from an operator and in response, control operation of the generator and the one or more burners, and wherein based on an input from the operator to operate a first burner, the controller commands the generator to provide power to the first burner. Doing so would allow the unit to be turned on and off and controlled.
Regarding claim 9, Mutchler is silent on wherein the controller is configured to control a provision of power from the generator to the one or more burners based on one or more of a user-desired input or a system-determined input.
Allmand500 teaches wherein the controller is configured to control a provision of power from the generator to the one or more burners based on one or more of a user-desired input or a system-determined input (Page 25 shows controlling to a desired temperature which would result in power being applied to the burners as a result of a user defined or system defined input). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand500 to provide w wherein the controller is configured to control a provision of power from the generator to the one or more burners based on one or more of a user-desired input or a system-determined input. Doing so would allow the unit to provide the desired heat for a user and provide control to the multiple burners of Allmand.
Regarding claim 10, Mutchler is silent on wherein the controller is structured to generate and display a message to the user interface indicating a status of the one or more burners.
Allmand500teaches wherein the controller is structured to generate and display a message to the user interface indicating a status of the one or more burners (Page 25). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand500 to provide wherein the controller is structured to generate and display a message to the user interface indicating a status of the one or more burners. Doing so would alert a user to an operational characteristic of the device.
Regarding claim 17, Mutchler is silent on a user interface positioned on an outside of the fluid containment system, the user interface configured to receive inputs from an operator and in response, control operation of the generator and the burner.
Allmand500 teaches a user interface positioned on an outside of the fluid containment system, the user interface configured to receive inputs from an operator and in response, control operation of the generator and the burner (Pages 25-27 show an on button). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mutchler with the teachings of Allmand500 to a user interface positioned on an outside of the fluid containment system, the user interface configured to receive inputs from an operator and in response, control operation of the generator and the burner. Doing so would allow the unit to be turned on and off and controlled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB2219073 provides multiple burners with air outlets on the same side of the device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762